50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James L. HESSOM, Plaintiff--Appellant,v.John ISOM, Sheriff, Loudon County, Virginia;  Layton Lester,Assistant Warden, Powhatan Reception & ClassificationCenter;  W. P. Rogers, Regional Administrator, CentralRegion;  Lonnie Saunders, Warden, Augusta CorrectionalCenter;  John Doe(s);  E. L. Palmer;  Ms. Ornelas;  NurseMurphy;  Jane Doe, Nurse;  Edward Murray, Defendants--Appellees.
No. 94-7332.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 21, 1995.

James L. Hessom, Appellant Pro Se.  Robert S. Corish, SLENKER, BRANDT, JENNINGS & JOHNSTON, Merrifield, VA;  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint, and his Fed.R.Civ.P. 59(e) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hessom v. Isom, No. CA-93-963 (W.D.Va. Sept. 23, 1994).  We further find no abuse of discretion in the district court's denial of Appellant's Rule 59(e) motion.  See Temkin v. Frederick County Comm'rs, 945 F.2d 716 (4th Cir.1991), cert. denied, 60 U.S.L.W. 3578 (U.S.1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.